Citation Nr: 0523353	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  98-14 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New 
York, in September 1997, which continued the veteran's 70 
percent disability rating for PTSD.  In a January 1999 rating 
decision, the RO granted entitlement to a total disability 
rating based on individual unemployability.

This appeal was previously before the Board in August 2000, 
and was remanded for the veteran to be scheduled for a Travel 
Board hearing.  The veteran subsequently withdrew his 
request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations essentially provide that the VA will 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  Additionally, pursuant to 
the VCAA, the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that the record does not contain specific 
indication that the veteran was notified of the evidence he 
must present in order to substantiate a claim for an 
increased rating of his service connected PTSD.  Thus, remand 
is required for the RO to ensure that the veteran is apprised 
of the evidence needed to substantiate his claim, and his and 
VA's responsibilities in obtaining such evidence.  38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 
3.159 (2002).

In addition, the veteran has received treatment from the VA 
medical center in the past, but the last pertinent records in 
the file are dated in February 1999.  Thus, records from that 
date to the present should be requested from the VA Western 
New York Health Care System, VA Medical Center in Syracuse, 
and the VA outpatient clinic in Rochester.  

Moreover, review of the record reveals that the last VA 
examination conducted on the veteran's claim for an increased 
rating for PTSD was in 1996, and the last medical evidence of 
record is dated in February 1999.  The Board finds that 
evidence over 6 years old is insufficient to determine the 
current level of severity of the veteran's PTSD.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to 
afford a contemporaneous medical examination where 
examination report was approximately two years old); see also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Consequently, the Board concludes that a contemporaneous VA 
examination is needed in order to make an informed decision 
regarding the veteran's current level of functional 
impairment and adequately evaluate his current level of 
disability.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations. The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations. That regulation at (a) 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken. At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record. 
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied 
with and satisfied with respect to the 
claim for an increased rating for PTSD.  
See also 38 C.F.R. § 3.159 (2002).

2.  The RO should obtain VA treatment 
records from VA Western New York Health 
Care System, VA Medical Center in 
Syracuse, and the VA outpatient clinic 
in Rochester dating from February 1999 
to the present.  

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and severity of his PTSD.  
The claims folder should be made 
available to the examiner for review 
before the examination.  All pertinent 
symptoms and findings should be 
reported.  The examiner should provide a 
Global Assessment of Functioning Score 
for the veteran's PTSD.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence 
added to the records assembled for 
appellate review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the May 2003 SSOC, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

